Citation Nr: 0025092	
Decision Date: 09/20/00    Archive Date: 09/27/00

DOCKET NO.  97-05 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Montgomery, 
Alabama.


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes, to include consideration of 38 C.F.R. § 
3.321(b)(2) (1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from February 1970 to July 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision from 
the Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO), which denied entitlement to a permanent 
and total disability rating for pension purposes.  The 
veteran currently resides within the jurisdiction of the RO 
located in Montgomery, Alabama.  

A hearing was conducted in June 1997 at the RO located in 
Montgomery, Alabama.  


REMAND

As an initial matter, the Board finds that the veteran's 
claim is "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  That is, he has presented a claim 
which is plausible.  See Proscelle v. Derwinski, 2 Vet. App. 
629, 631 (1992).  Once it has been determined that a claim is 
well grounded VA has a statutory duty to assist the veteran 
in the development of evidence pertinent to his claim.  38 
U.S.C.A. § 5107 (West 1991).

In April 1998 the Board remanded this case to the RO for 
additional development of the evidence, to include the 
scheduling of VA general medical, psychiatric, and 
neurological examinations.  The RO was also requested to 
schedule the veteran for a VA social and industrial survey.

The veteran was informed by letter dated in June 1999 that VA 
general medical, psychiatric, and neurological examinations 
had been requested by the Board.  The letter also informed 
the veteran that if he failed to report for these 
examinations his claim would be denied.  The veteran's 
address was noted to be the current address of record.  

The VA social survey report dated in November 1999, shows 
that the veteran was at the VA Medical Center (VAMC) on 
November 22, 1999, to undergo a compensation and pension 
examination.  It was also noted that the veteran only 
reported for the medical examination scheduled for the 
morning period and did not report for the psychological and 
neurological examinations.  

A review of the claims folder does not reveal that the report 
of the November 22, 1999, compensation and pension 
examination conducted at the VAMC has been associated with 
the record.  The Board believes that this examination report 
should be obtained.  

It is unclear from the record whether the veteran has been 
informed of all pertinent aspects 38 C.F.R. § 3.655 (1999), 
to include good cause.  38 C.F.R. § 3.655 provides that when 
entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to 
report for such examination, or reexamination, action shall 
be taken in accordance with paragraph (b) or (c) of this 
section as appropriate.  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant, death of an immediate family member, etc.  For 
purposes of this section, the terms examination and 
reexamination include periods of hospital observation when 
required by VA.  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  Id.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain the report of 
the VA compensation and pension 
examination conducted at the VAMC in 
November 1999. 

2.  After confirming the veteran's 
current address, it is requested that the 
RO ask the veteran if he is willing to 
report for VA psychiatric and 
neurological examinations and a general 
examination if the November 1999 
examination report is not located.  He 
should be informed of the consequences of 
failing to report for the examinations 
without good cause and should be informed 
of 38 C.F.R. § 3.655.  

3.  If the veteran is willing to report 
for the VA examinations, an examination 
should be conducted by a psychiatrist and 
neurologist.  If appropriate a general 
medical examination should also be 
conducted.

The VA psychiatric examination should be 
conducted in order to determine the 
nature and severity of any psychiatric 
illness.  The claims folder is to be made 
available to the examiner in conjunction 
with the examination.  The examiner is 
requested to include a multiaxial 
assessment, to include the assignment of 
a global assessment of functioning score 
(GAF) with an explanation of the meaning 
and significance of the assigned score 
and the prognosis.  The examiner should 
render an opinion regarding the 
permanency of any disability diagnosed.  

The VA neurology examination should be 
conducted in order to determine the 
severity of the peripheral neuropathy and 
the seizures.  The report of examination 
should include a detailed account of all 
manifestations of the seizures and 
headaches, to include frequency and type.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The claims 
folder is to be made available to the 
examiner in conjunction with the 
examination.

4.  It is requested that the RO obtain 
all current records from the VAMC in 
Tuscaloosa, Alabama.

5.  The RO is to ensure that copies all 
correspondence sent to the veteran with 
regard to this Remand and the scheduling 
of any examination are made part of the 
claims folder. 

6.  Thereafter, the RO should again 
review the veteran's claim for a 
permanent and total disability rating for 
pension purposes, utilizing both the 
"average person" test set forth at 38 
U.S.C.A. § 1502(a)(1) (West 1991) and 38 
C.F.R. § 4.15 (1999) and 
"unemployability" test set forth at 38 
C.F.R. § 4.17 (1999).  The revised rating 
criteria for mental disorders (effective 
in November 1996) should also be 
considered.  If the benefit is not 
granted, the RO should consider the 
provisions of 38 C.F.R. § 3.321(b)(2) 
(1999).

If the decision still remains adverse to the veteran, he and 
his representative should be provided a supplemental 
statement of the case (SSOC), with a reasonable period of 
time within which to respond thereto.  The SSOC should set 
forth all of the pertinent laws and regulations that were not 
presented in the previous statement of the case and SSOC, to 
include the various rating criteria.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


